In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00373-CR

ALFREDO GONZALEZ, Appellant              § On Appeal from the 355th District Court

                                         § of Hood County (CR13504)

V.                                       § February 28, 2019

                                         § Per Curiam

THE STATE OF TEXAS                       § (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s count two judgment for unlawful possession of a

firearm. That judgment is affirmed.

      This court holds that there was error in the trial court’s count one judgment for

possession of four or more, but less than two hundred, grams of methamphetamine

with intent to deliver and incorporated order to withdraw funds.                   The

methamphetamine-possession judgment and incorporated order to withdraw funds

are modified to delete the $180 restitution award, $12 restitution installment fee, $30

witness conveyance fee, and $45 of the arrest fee. The amended bill of costs is
modified in the same manner (except for the restitution) so that it assesses only $429

in total court costs. It is ordered that the trial court’s methamphetamine-possession

judgment is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM